DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 3/16/2022 has been entered.  Claims 1-18 are pending in the application with claims 1-3, 6 amended, claims 4, 5, 8-16 withdrawn and claims 17, 18 newly added.  The previous 35 USC 112 rejection of claims 1-3, 6, 7 are withdrawn in light of Applicant’s amendment.

Election/Restrictions
Newly submitted claims 17 and 18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The newly added claims are directed towards a control apparatus and control method which are distinct inventions from the originally elected flexible tube insertion apparatus.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17 and 18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “where the plurality of segments in which each are determined to have the radius of curvature equal to or greater than the predetermined threshold, the controller is configured to change a bending stiffness value of the flexible tube of a segment of the plurality of segments located at a most distal end” in Lines 4-7, wherein the claim is indefinite since it’s unclear what’s meant by “a distal most end” since it’s not clear if distal most end is referring to a distal most end of the flexible tube, a distal most end of the plurality of segments or if the claim is meant to recite the distalmost segment of the plurality of segments.  The examiner suggests amending the language to recite:
--where the plurality of segments are each determined to have the radius of curvature equal to or greater than the predetermined threshold, the controller is configured to change a bending stiffness value of the flexible tube of a distal-most segment of the plurality of segments located--.  
Appropriate correction is required.

`Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (JP 06-181882).

In regard to claim 1, Fujita discloses a flexible tube insertion apparatus (Fig. 1), comprising:
a flexible tube (3) divided into a plurality of segments (5A,5B,5C) along an axial direction from a distal end side to a proximal end side, the flexible tube being configured to be inserted into an insertion target body (Fig. 10);
at least one variable stiffness material (20, 21, 22, 23) disposed in the flexible tube the at least one variable stiffness material being configured to change a bending stiffness of the flexible tube (Par. 20); and
a controller (1) comprising hardware, the controller being configured to:
determine an amount of curvature for each of the plurality of segments of the flexible tube (via shape measuring system (42), Par. 24); and
change a stiffness of the at least one variable stiffness material such that a stiffness of the first segment of the plurality of segments in which the determined amount of curvature is equal to or greater than a predetermined threshold is relatively higher than a stiffness of a second segment of the plurality of segments closer to a proximal end side than the first segment (Par. 24-27 teaches of individual segments (5A,5B,5C) are selectively stiffened based on a position and shape of the flexible tube within the colon, for example, Par. 26 teaches of segment 5B stiffened with respect to segments 5A and 5C with 5B being the distal segment and 5C being the proximal segment).

In regard to claim 2, Fujita teaches wherein the at least one variable stiffness material comprises a plurality of bending stiffness materials, and the controller is configured to change a bending stiffness value of a variable stiffness material of the plurality of bending stiffness materials that is located at a distal end side at an earlier time than a bending stiffness value of an other variable stiffness material of the plurality of bending stiffness materials that is located at a proximal end side (each segment (5A-5C) comprises a plurality of variable stiffness materials (20-23) which change in bending stiffness relative to variable stiffness materials of a more proximal segment, such as the variable stiffness materials of segment 5B increasing in stiffness relative to variable stiffness materials of segment 5C, Par. 24-27).

In regard to claim 3, Fujita teaches wherein if a radius of curvature of a predetermined segment of the plurality of segments is the predetermined threshold, the controller is configured to change a bending stiffness value of the predetermined segment to be relatively low with respect to a bending stiffness value of the first segment in which the radius of curvature is the predetermined threshold or greater (Par. 26-27 teach of reducing the bending stiffness value of segment 5B and increasing the bending stiffness value of segments 5A and 5C, in this instance segment 5A would be considered the first segment).

In regard to claim 7, Fujita teaches further comprising:
an input device, wherein the threshold is arbitrarily set by a user with the input device (Par. 32).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	June 9, 2022